Appeal from a decision and award of the Workmen’s Compensation Board. In the course of moving household furniture on February 27, 1957 from one residence to another in Buffalo, claimant, who for 20 years had been a truck driver and mover, experienced certain physical sensations which he described in the record. He testified that while he was carting the furniture “ my arm went to sleep on me ”; and that he continued to work “ until my arm gave out.” The work was arduous. It included lifting and helping to carry a refrigerator upstairs. These are sufficiently describable events in the course of the work to spell out an accident. They are definitely placed and described sensations which in turn suggest altered physical conditions ; and they are associated with the act of performing heavy work. Following these events, claimant’s physical condition became worse. On the following day his condition was diagnosed as a cerebrovascular accident. Even in the light of the existence of a predisposing physical condition, a physician testified that in his opinion the “ heavy lifting would be competent to bring on the attack ”. The record before the board is sufficient to sustain its finding of accident and of *583association of the resulting disability with the accident. (Matter of Kelpin v. Watts é Sons, 5 A D 2d 722; Matter of Fiedler v. Grand Textile Gorp., 5 A D 2d 706; Matter of Moses v. Steel Drum Co., 8 A D 2d 864.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.